              Case 3:20-cv-00330-JBA Document 66 Filed 07/22/20 Page 1 of 1




Tanvir H. Rahman
trahman@wigdorlaw.com


July 21, 2020

VIA ECF

The Honorable Janet Bond Arterton
United States District Court
District of Connecticut
141 Church Street
New Haven, Connecticut 06510

        Re:      Mia Castro, et al. v. Yale University., et al.; No. 3:20-cv-00330 (JBA)

Dear Judge Arterton:

We represent Plaintiffs in the above-referenced action and write in connection with Plaintiffs’
reply memorandum of law in response to Defendant Manuel Lopes Fontes, M.D.’s opposition to
Plaintiffs’ motion to amend (see Dkt. No. 63), to respectfully notify the Court that, earlier today,
Plaintiffs received the remaining Releases of Jurisdiction (“ROJs”) from the Connecticut
Commission on Human Rights and Opportunities (“CHRO”) with respect to Defendant Fontes and
Plaintiffs’ Connecticut Fair Employment Practices Act (“CFEPA”) claims against him. 1 See Ex.
1. Accordingly, all six Plaintiffs have now received ROJs over Defendant Fontes with respect to
their CEFPA claims against him.

We thank Your Honor for the Court’s attention to this matter.

Respectfully submitted,



Tanvir H. Rahman

cc:     Counsel for Defendants (via ECF)

Enc.




1
        The ROJs addressed herein pertain to Plaintiffs Mia Castro, Ashley Eltorai and Elizabeth Reinhart; the
remaining ROJs with respect to Defendant Fontes were issued on July 13, 2020 as stated in Plaintiffs’ reply
memorandum of law in response to Defendant Fontes’s opposition.
